[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 12823
The petitioner brings this petition for a writ of habeas corpus alleging that the respondent has unconstitutionally denied him eligibility in a program of extended family visiting. The petitioner alleges that while housed at MacDougall Correction Center in June of 1995, he made application for such program He was sentenced on May 19, 1994, to the Connecticut Commissioner of Corrections for a period of fifteen (15) years. Although he completed a Family in Crisis program of six (6) weeks in March 1995 and was married while incarcerated on June 17, 1995 by a Justice of the Peace, his application was denied under the provisions of Administrative Directive 10.6 as amended on July 17, 1995 to exclude from the Extended Family Visit Program those inmates who had "not legally entered into marriage with an intended visitor prior to incarceration for the present offense." See Respondent's Exhibit A and B.
The petitioner testified that he had a relationship with his wife prior to the incarceration which produced a daughter now twelve (12) years old. He had entered the Family in Crisis program and had legally married so that he would be eligible for the Extended Family Visit Program and was assured by a communication from Warden Rodriguez (Petitioner's Exhibit 1) that if he were eligible prior to July 15, 1995 he would be processed and approved and yet on April 15, 1996 Warden Rodriguez notified him of the denial of his application, "Due to marriage during incarceration." (Petitioner's Exhibit 2)
The Commissioner or his designee has the discretionary function of granting such extended family visiting, Howard v.Commissioner of Corrections, 230 Conn. 17, 19 n. 3, and any adoption or amendment of such regulation as to that function does not give subject matter jurisdiction to the court. Vincenzov. Warden, 26 Conn. App. 132, 134-6. Questions which do not concern the lawfulness of the detention cannot properly be reviewed on habeas corpus. Sanchez v. Warden, 214 Conn. 23, 33. Inmates have no protected liberty interest in access to visitors.Santiago v. Commissioner of Corrections, 39 Conn. App. 674,680, Kentucky Dept. of Corrections v. Thompson, 490 U.S. 454,460-61. Therefore, the respondent's reason for denial of the petitioner's application removes any possible due process claim.
For the above reasons the petition is denied. CT Page 12824
Corrigan, JTR